NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           27-MAY-2021
                                           08:44 AM
                        NO. CAAP-21-0000084Dkt. 52 ODMR


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE,
 SUCCESSOR IN INTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION,
   AS SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION,
    AS TRUSTEE, ON BEHALF OF THE HOLDERS OF WASHINGTON MUTUAL
         ASSET-BACKED CERTIFICATES, WMABS, SERIES 2006-HE1,
      Plaintiff-Appellee, v. JAN MOXLEY, Defendant-Appellant,
    and CITIBANK (SOUTH DAKOTA), N.A.; WELLS FARGO BANK, N.A.;
            Defendants-Appellees, and DOES 1 through 20,
                        Inclusive, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                    (CIVIL NO. 3CC171000292)

             ORDER DENYING MOTION FOR RECONSIDERATION
      (By:  Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)
          Upon consideration of self-represented Defendant-
Appellant Jan Moxley's (Moxley) May 25, 2021 motion for
reconsideration of the court's May 13, 2021 Order Granting Motion
To Dismiss Appeal, the papers in support, and the record, it
appears that the motion for reconsideration is untimely, and in
any event, the court did not overlook or misapprehend any point
of law or fact when it entered the May 13, 2021 order. See
Hawai#i Rules of Appellate Procedure Rules 40(a) and (b).
           Therefore, IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
           DATED: Honolulu, Hawai#i, May 27, 2021.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge